EXHIBIT 10.1

 

AMENDMENT NO. 2 TO

REGISTRATION RIGHTS AGREEMENT,

 

AMENDMENT NO. 2 TO

DEBENTURE AND WARRANT PURCHASE AGREEMENT

and

 

AMENDMENT NO. 1 TO

SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 TO THE REGISTRATION RIGHTS AGREEMENT, AMENDMENT NO. 2 TO
THE DEBENTURE AND WARRANT PURCHASE AGREEMENT AND AMENDMENT NO. 1 THE SECURITY
AGREEMENT (the “Amendment”) is made effective as of the 11th day of March, 2009,
by and between Microfluidics International Corporation, a Delaware corporation
(the “Company”), and Global Strategic Partners, LLC , a Delaware limited
liability company (the “Investor”).

 

RECITALS

 

WHEREAS, the Company and Investor entered into a Debenture and Warrant Purchase
Agreement dated as of November 14, 2008 (the “Purchase Agreement”) whereby the
Investor purchased a convertible debenture and a warrant to purchase common
stock of the Company; and

 

WHEREAS, in connection with the execution of the Purchase Agreement the Company
and the Investor entered into a Registration Rights Agreement and a Security
Agreement, each dated as of November 14, 2008 (respectively, the “Registration
Rights Agreement” and the “Security Agreement”)

 

WHEREAS, the Company and the Investor would like to amend the Registration
Rights Agreement, the Purchase Agreement and the Security Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Investor and the Company hereby agree that the Registration Rights
Agreement, the Purchase Agreement and the Security Agreement shall be amended as
set forth herein, and the parties hereto further agree as follows:

 

1.             Definitions.  Except as otherwise provided herein, capitalized
terms used in this Amendment shall have the meanings set forth in the Purchase
Agreement.

 


2.             AMENDMENTS.


 

2.1           Amendments to the Registration Rights Agreement.

 

1

--------------------------------------------------------------------------------


 

(a)       Section 1(a)(i) of the Registration Rights Agreement is hereby amended
in its entirety to read as follows:

 

“1.           REGISTRATION STATEMENTS.

 

(a)           Demand Registration.

 

(i)            Upon the written request of the Investor, the Company shall
prepare and file with the Commission under the Securities Act a Registration
Statement on Form S-3 (except if the Company is not then eligible to register
for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance with the
Securities Act and the Exchange Act and as consented to by the Investor) for the
sale of any or all of the Registrable Securities by the Investor on a delayed or
continuous basis under Rule 415 of the Securities Act. The Company shall use its
best efforts to file such Registration Statement as soon as practicable after
receipt of the Investor’s written request (but in any event within thirty (30)
days of the initial request) and to cause such Registration Statement to be
declared effective at the earliest practicable date.  The Company shall at its
own expense, subject to Section 1(a)(iv), ensure the availability of a
Prospectus meeting the requirements of Section 10(a) of the Securities Act and
shall take any and all other actions necessary in order to ensure the ability of
the holders of all of the Registrable Securities to effect a resale of their
Registrable Securities, for such period as the Company is obligated to maintain
the effectiveness of a Registration Statement pursuant to Section 1(a)(ii).”

 

(b)       Section 2(a) of the Registration Rights Agreement is hereby amended in
its entirety to read as follows:

 

“(a)         prepare and file with the Commission a Registration Statement
relating to the registration on Form S-3 under the Securities Act (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance with the Securities Act and the Exchange Act and as consented
to by the Investor), which form shall be available for the sale of the
Registrable Securities being sold in accordance with the intended method or
methods of distribution thereof, and use its best efforts to cause such
Registration Statement to become effective and approved by such governmental
agencies or authorities as may be necessary to enable the selling holders to
consummate the disposition of such Registrable Securities;”

 

2

--------------------------------------------------------------------------------


 

2.2           Amendment to the Purchase Agreement.  Section 6.5 of the Purchase
Agreement is hereby deleted and of no further effect.

 

2.3           Amendment to the Security Agreement.  Section 3(c) of the Security
Agreement is hereby deleted and of no further effect.

 


3.             TERMS OF THE AGREEMENTS.  EXCEPT AS EXPRESSLY MODIFIED HEREBY,
ALL TERMS, CONDITIONS AND PROVISIONS OF EACH OF THE REGISTRATION RIGHTS
AGREEMENT, THE PURCHASE AGREEMENT AND THE SECURITY AGREEMENT SHALL CONTINUE IN
FULL FORCE AND EFFECT.


 


4.             CONFLICTING TERMS.  IN THE EVENT OF ANY INCONSISTENCY OR CONFLICT
BETWEEN THE REGISTRATION RIGHTS AGREEMENT, THE SECURITY AGREEMENT OR THE
PURCHASE AGREEMENT, ON THE ONE HAND, AND THIS AMENDMENT, ON THE OTHER HAND, THE
TERMS, CONDITIONS AND PROVISIONS OF THIS AMENDMENT SHALL GOVERN AND CONTROL.


 


5.             ENTIRE AGREEMENT.  THIS AMENDMENT AND EACH OF THE REGISTRATION
RIGHTS AGREEMENT, THE PURCHASE AGREEMENT AND THE SECURITY AGREEMENT CONSTITUTE
THE ENTIRE AND EXCLUSIVE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

COMPANY:

 

 

 

Microfluidics International Corporation

 

 

 

 

 

By:

/s/ Michael C. Ferrara

 

Name:

Michael C. Ferrara

 

Title:

Chief Executive Officer

 

 

 

 

 

INVESTOR:

 

 

 

Global Strategic Partners, LLC

 

 

 

 

 

By:

/s/ Bruce Wendel

 

Name:

Bruce Wendel

 

Title:

Authorized Person

 

--------------------------------------------------------------------------------